By The Court.
We do not think, that the practice has been by any means so general, as to induce the Court, from an apprehension of shaking property, to depart from the obvious meaning of the law. The last Monday in ■ July, is a Court held by one Judge, for special purposes, to receive the return of writs, and to make rules and orders preparatory to trials. But there is no power to give judgments. No instance hafe been shewn, of a Judge ever giving judgment on that day, but several have been cited, where it has been refused. The cases of judgments cited, are all the acts of attornies, sub silentio■, and there are but few of them. It is, therefore, our opinion, that the rule in this case should be made absolute.
Rule absolute.